DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11-1-2022 have been fully considered but they are not persuasive.
          The rejection of claim(s) 1, 5, 7, 9, 11, 13-15, 17 and 22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated Zhamu et al. (US 2019/0386337) because           Zhamu et al. teaches a cell comprising a cathode comprising a current collector, an active material containing multiple particulates of a sulfur-containing material selected from a metal sulfide having the formula MxSy where M can be Li, specifically teaching Li2S1-10 which is encapsulated by a conductive sulfonated elastomer composite having a conductive reinforcement material dispersed in a sulfonated elastomeric matrix material further containing a lithium ion conducting additive such as Li2O, etc.; an anode, an electrolyte and a separator.              The rejection of claims 1-2, 4-5, 7, 9-11, 14-17 and 22-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,380,893. U.S. Patent No. 11,380,893 claims in claims 1-2 and 4-6, a cathode active material comprising the same metal compound having the Formula MRx where M is a metal as claimed in claim 2 and where R can be a halogen or an organic moiety that includes one or more heteroatoms selected from nitrogen, chlorine, bromine, fluorine, sulfur, phosphorus or boron and a metal oxide having the Formula MyOz where M is the same metal were in the metal compound and the metal oxide are in contact and the metal oxide includes a metal superoxide and/or a metal peroxide.   This is because both claim a positive active material comprising a metal compound comprising MaRb and a metal oxide comprising MxOy where M and R are overlapping. 
Applicant’s arguments with respect to claim(s) 11-1-2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election of a battery comprising an anode comprising an oxide coating layer on graphite; a cathode comprising a current collector comprising an alloy of molybdenum, an electrically-conductive material including a porous carbon material comprising carbon nanotubes, a carboxylic acid and an active material comprising a metal compound having the Formula MaRb, where R = an organometallic compound, a=b=1, specifically dilithium dihydroxybenzoquinone (Li2C6H4O4) and a metal oxide having the Formula MxOy, specifically LiO; further comprising a solid electrolyte including an electrolytic solvent comprising dimethylacetamide; further comprising a separator comprising a polymeric material and does not further comprise a greenhouse gas in the reply filed on 6-10-2022 and 7-12-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-10-22 and 7-12-22.
Information Disclosure Statement
The information disclosure statement filed 11-1-2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 9-11, 13-17 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach how a metal compound and a metal oxide can be in contact with each other.

Claims 2, 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 2 is rejected because it is unclear how the claim further limits claim 1 from which the claim depends from. In addition, there is no antecedent basis for the elements cited for “R” in claim 2.
          Claim 4 is rejected because the claim does not further limit claim 1 from which the claim depends from. In addition, there is no antecedent basis for “at least one R is an organic moiety”.
               Claim 23 is rejected because the claim should cite “further comprising a cathode current collector”.                                         Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, 11, 13-15, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zhamu et al. (US 2019/0386337).           Zhamu et al. teaches in claim 1, a cell comprising a cathode comprising a current collector, an active material containing multiple particulates of a sulfur-containing material selected from a metal sulfide,  sulfur-carbon hybrid, sulfur-graphite, etc. and combination thereof which is encapsulated by a conductive sulfonated elastomer composite having a conductive reinforcement material dispersed in a sulfonated elastomeric matrix material; an anode, an electrolyte and a separator.  Zhamu et al. teaches in claims 7-9, wherein the metal sufide has the formula MxSy where M can be Li and specifically teaching Li2S1-10.  Zhamu et al. teaches in claims 12-13, that the sulfonated elastomeric matrix material further contains a lithium ion conducting additive such as Li2O, etc.  Zhamu et al. teaches in claim 10, that the carbon or graphite material can be carbon nanotubes, carbon nanofiber, graphite fiber, activated carbon, carbon black, etc.           With respect to claims 12-15, the examiner notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).                                        	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 9-11, 14-17 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,380,893. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,380,893 claims in claims 1-2 and 4-6, a cathode active material comprising the same metal compound having the Formula MRx where M is a metal as claimed in claim 2 and where R can be a halogen or an organic moiety that includes one or more heteroatoms selected from nitrogen, chlorine, bromine, fluorine, sulfur, phosphorus or boron and a metal oxide having the Formula MyOz where M is the same metal were in the metal compound and the metal oxide are in contact and the metal oxide includes a metal superoxide and/or a metal peroxide.   U.S. Patent No. 11,380,893 claims in claim 7-12 were in the cathode material further comprises an electrical-conductive material such that one or both of the metal compound and the metal oxide or in contact with the electrically conductive material and that the material includes a porous carbon material and the cathode material further comprises a polymeric material, a plasticizer or a carboxylic acid. U.S. Patent No. 11,380,893 claims in claims 13-24, a battery comprising the exact same cathode exhibiting the exact same discharge capacity at the exact same current density further comprising a separator and further comprising a current collector including an alloy of one or more molybdenum, titanium and zirconium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727